Exhibit 10.6

EXECUTION COPY

 

 

 

SUBORDINATION, ACKNOWLEDGMENT AND PLEDGE AGREEMENT

between

PMT ISSUER TRUST – FMSR, as Buyer (“Buyer”)

and

PENNYMAC HOLDINGS, LLC, as Pledgor (“Pledgor”)

Dated as of December 20, 2017

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     2  

Section 1.01

 

Certain Defined Terms

     2  

Section 1.02

 

Other Defined Terms

     4  

ARTICLE II

 

Collateral Security

     5  

Section 2.01

 

Collateral; Security Interest

     5  

Section 2.02

 

Further Documentation

     6  

Section 2.03

 

Participation Certificate

     6  

Section 2.04

 

Limited Pledge of Fannie Mae Servicing

     6  

Section 2.05

 

Changes in Locations, Name, etc

     6  

Section 2.06

 

Buyer’s Appointment as Attorney-in-Fact

     7  

Section 2.07

 

Proceeds

     9  

Section 2.08

 

Remedies

     9  

Section 2.09

 

Limitation on Duties Regarding Preservation of Collateral

     11  

Section 2.10

 

Powers Coupled with an Interest

     11  

Section 2.11

 

Release of Security Interest

     11  

Section 2.12

 

Reinstatement

     11  

Section 2.13

 

Use of Collateral

     11  

Section 2.14

 

Intent

     11  

ARTICLE III

 

RECOURSE; SUBORDINATION

     12  

Section 3.01

 

Recourse

     12  

Section 3.02

 

Subordination in Connection with Financing

     12  

Section 3.03

 

Rights under PMH Repurchase Agreement

     13  

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     14  

Section 4.01

 

Pledgor Existence

     14  

Section 4.02

 

Licenses

     14  

Section 4.03

 

Power

     14  

Section 4.04

 

Due Authorization

     14  

Section 4.05

 

Financial Statements

     14  

Section 4.06

 

Solvency

     15  

Section 4.07

 

No Conflicts

     15  

Section 4.08

 

True and Complete Disclosure

     15  

Section 4.09

 

Approvals

     15  

Section 4.10

 

No Trigger Event

     15  

Section 4.11

 

Ownership

     15  

Section 4.12

 

Investment Company

     16  

Section 4.13

 

Chief Executive Office; Jurisdiction of Organization

     16  

Section 4.14

 

Location of Books and Records

     16  

Section 4.15

 

Adjusted Tangible Net Worth

     16  

 

-i-



--------------------------------------------------------------------------------

Section 4.16

 

ERISA

     17  

Section 4.17

 

No Reliance

     17  

Section 4.18

 

Plan Assets

     17  

Section 4.19

 

No Prohibited Persons

     17  

ARTICLE V

 

COVENANTS

     17  

Section 5.01

 

Insurance

     17  

Section 5.02

 

No Adverse Claims

     17  

Section 5.03

 

Assignment

     17  

Section 5.04

 

Security Interest

     18  

Section 5.05

 

Records

     18  

Section 5.06

 

Books

     18  

Section 5.07

 

Approvals

     18  

Section 5.08

 

Applicable Law

     18  

Section 5.09

 

Existence

     18  

Section 5.10

 

Chief Executive Office; Jurisdiction of Organization

     19  

Section 5.11

 

Taxes

     19  

Section 5.12

 

True and Correct Information

     19  

Section 5.13

 

Sold MSR Excess Spread Not To Be Evidenced by Promissory Notes

     19  

Section 5.14

 

No Pledge; Other Liens; Creditors

     19  

Section 5.15

 

Plan Assets

     19  

Section 5.16

 

Sharing of Informatio

     19  

Section 5.17

 

No Modification of the Excess Spread Participation Agreement; Intended Third
Party Beneficiary

     20  

ARTICLE VI

 

TRIGGER EVENTS / RIGHTS AND REMEDIES OF BUYER UPON TRIGGER EVENT OR EVENT OF
DEFAULT

     20  

Section 6.01

 

Trigger Events

     20  

Section 6.02

 

No Waiver

     21  

Section 6.03

 

Liquidation of Collateral

     21  

ARTICLE VII

 

ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS; SEPARATE ACTIONS BY BUYER

     21  

Section 7.01

 

Entire Agreement

     21  

Section 7.02

 

Waivers, Separate Actions by Buyer

     21  

Section 7.03

 

Amendment

     22  

ARTICLE VIII

 

SUCCESSORS AND ASSIGNS

     22  

Section 8.01

 

Successors and Assigns

     22  

ARTICLE IX

 

MISCELLANEOUS

     22  

Section 9.01

 

Survival

     22  

Section 9.02

 

Indemnification

     22  

Section 9.03

 

Nonliability of Buyer

     23  

 

-ii-



--------------------------------------------------------------------------------

Section 9.04

 

Governing Law; Jurisdiction, Waiver of Jury Trial: Waiver of Damages

     23  

Section 9.05

 

Notices

     24  

Section 9.06

 

Severability

     25  

Section 9.07

 

Section Headings

     25  

Section 9.08

 

Counterparts

     25  

Section 9.09

 

Hypothecation or Pledge of Collateral

     26  

Section 9.10

 

Non-Confidentiality of Tax Treatment

     26  

Section 9.11

 

Set-off

     27  

Section 9.12

 

Actions and Discretion of Buyer

     27  

Section 9.13

 

No Recourse

     27  

Section 9.14

 

Limitation of Liability of Owner Trustee

     27  

Section 9.15

 

Third-Party Beneficiaries

     28  

SCHEDULES

Schedule 1 – Responsible Officers of Pledgor

EXHIBITS

Exhibit A – Form of Power of Attorney (Buyer)

 

-iii-



--------------------------------------------------------------------------------

SUBORDINATION, ACKNOWLEDGMENT AND PLEDGE AGREEMENT

This Subordination, Acknowledgment and Pledge Agreement (as the same may be
amended, modified, restated or supplemented from time to time, this “Agreement”)
is made as of December 20, 2017, between PMT ISSUER TRUST – FMSR (the “Buyer”),
and PENNYMAC HOLDINGS, LLC, as Pledgor (the “Pledgor”).

W I T N E S S E T H:

WHEREAS, PennyMac Corp. (“PMC”) is the servicer under the Servicing Contract
related to certain MSRs and has sold and desires to sell from time to time to
Pledgor all of PMC’s right, title and interest in and to the Sold MSR Excess
Spread, as evidenced by the Sold MSR Excess Spread PC created pursuant to the
Excess Spread Participation Agreement;

WHEREAS, pursuant to that certain master repurchase agreement, dated as of
December 20, 2017, among the Pledgor, as repo seller, PMC, as repo buyer, and
PennyMac Mortgage Investment Trust, as guarantor (“PMT” or the “Guarantor”) (the
“PMH Repurchase Agreement”), the Pledgor sold the Sold MSR Excess Spread PC to
PMC, subject to its right to repurchase such Sold MSR Excess Spread PC;

WHEREAS, PMC has entered into that certain master repurchase agreement, dated as
of December 20, 2017, among PMC, as repo seller, the Guarantor, and the Buyer,
as repo buyer (as amended, restated, supplemented or otherwise modified from
time to time, the “PC Repurchase Agreement”);

WHEREAS, pursuant to the PC Repurchase Agreement, PMC has sold to the Buyer all
of its right, title and interest in, to and under the Sold MSR Excess Spread PC;

WHEREAS, in part, to finance its purchase of the Sold MSR Excess Spread PC
pursuant to the PMH Repurchase Agreement, PMC has entered into that certain
Indenture, dated as of December 20, 2017, among Buyer, as issuer, Citibank, N.A.
(“Citibank”), as indenture trustee, calculation agent, paying agent and
securities intermediary (in all such capacities, the “Indenture Trustee”), PMC,
as servicer and as administrator and Credit Suisse First Boston Mortgage Capital
LLC, as administrative agent (the “Administrative Agent”)(the “Indenture”);

WHEREAS, pursuant to the terms of the Indenture, subject and subordinate to the
rights and interests of Fannie Mae as set forth in the Acknowledgment Agreement
and the Fannie Mae Requirements, the Buyer has granted to the Indenture Trustee
for the benefit and security of the Noteholders and the Indenture Trustee, in
its individual capacity (each, a “Secured Party” and collectively, the “Secured
Parties”), a security interest in all its right, title and interest in certain
MSRs, including the Sold MSR Excess Spread, evidenced by the Sold MSR Excess
Spread PC;

WHEREAS, the sale of any Sold MSR Excess Spread is subject to and subordinate to
the Issuer’s rights under the PC Repurchase Agreement and the Issuer’s security
interest in the Sold MSR Excess Spread and the Sold MSR Excess Spread PC; and

 

-1-



--------------------------------------------------------------------------------

WHEREAS, Buyer has agreed to consent to the sale of the Sold MSR Excess Spread
by PMC to the Pledgor and the creation of the Sold MSR Excess Spread PC in
consideration of such sale being made subject and subordinate to the Buyer’s
Lien on the MSRs including the Sold MSR Excess Spread and its ownership of the
Sold MSR Excess Spread PC.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Pledgor hereby agree as follows.

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. Capitalized terms used herein shall have the
indicated meanings set forth in this Section 1.01. Any capitalized terms used
and not defined herein shall have the meaning set forth in Appendix A of the
Base Indenture.

“Administrative Agent” has the meaning assigned to such term in the Recitals to
this Agreement.

“Agreement” means this Subordination, Acknowledgment and Pledge Agreement, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“Asset” means the Sold MSR Excess Spread PC and any Sold MSR Excess Spread
related thereto.

“Bank” has the meaning assigned to such term in Section 9.14 of this Agreement.

“Buyer” has the meaning assigned to such term in the preamble to this Agreement.

“Citibank” has the meaning assigned to such term in the Recitals to this
Agreement.

“Collateral” has the meaning assigned to such term in Section 2.01 of this
Agreement.

“Confidential Information” has the meaning assigned to such term in
Section 9.10(b) of this Agreement.

“ERISA Event of Termination” means with respect to Pledgor (i) with respect to
any Plan, a reportable event, as defined in Section 4043 of ERISA, as to which
the PBGC has not by regulation waived the requirement of Section 4043(a) of
ERISA that it be notified with thirty (30) days of the occurrence of such event,
or (ii) the withdrawal of Pledgor or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or (iii) the failure by Pledgor or any ERISA
Affiliate thereof to meet the minimum funding standard of Section 412 of the
Code or Section 302 of ERISA with respect to any Plan, including the failure to
make on or before its due date a required installment

 

-2-



--------------------------------------------------------------------------------

under Section 412(m) of the Code (or Section 430(j) of the Code as amended by
the Pension Protection Act) or Section 302(e) of ERISA (or Section 303(j) of
ERISA, as amended by the Pension Protection Act), or (iv) the distribution under
Section 4041 of ERISA of a notice of intent to terminate any Plan or any action
taken by Pledgor or any ERISA Affiliate thereof to terminate any plan, or
(v) the failure to meet requirements of Section 436 of the Code resulting in the
loss of qualified status under Section 401(a)(29) of the Code, or (vi) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(vii) the receipt by Pledgor or any ERISA Affiliate thereof of a notice from a
Multiemployer Plan that action of the type described in the previous clause
(vi) has been taken by the PBGC with respect to such Multiemployer Plan, or
(viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for Pledgor or any ERISA Affiliate thereof to incur liability
under Title IV of ERISA or under Sections 412(b) or 430(k) of the Code with
respect to any Plan.

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Pledgor’s regulators.

“Financial Statement Date” has the meaning assigned to such term in Section 4.05
of this Agreement.

“Fannie Mae Acquisition Date” means any date on which the Pledgor acquires
portfolio excess spread on account of MSRs.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Pledgor; (b) a material impairment of the ability
of Pledgor to perform under this Agreement and to avoid any Trigger Event; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability of this Agreement against Pledgor.

“Obligations” means all obligations and liabilities of PMC to Buyer, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the PC Repurchase Agreement and any other related documents or
agreement made, delivered or given in connection therewith or herewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise.

“PC Repurchase Documents” means the “Program Agreements” as such term is defined
in the PC Repurchase Agreement.

“Pledgor” has the meaning assigned to such term in in the Preamble of this
Agreement.

“PMC” has the meaning assigned to such term in the Recitals to this Agreement.

 

-3-



--------------------------------------------------------------------------------

“PMH Repo Guaranty” means that certain Guaranty, dated as of December 20, 2017,
made by Guarantor for the benefit of the Buyer, as amended, supplemented and
restated from time to time.

“PMT” has the meaning assigned to such term in the Recitals to this Agreement.

“Potential Trigger Event” means an event, condition or default that, with the
giving of notice, the passage of time, or both, would constitute a Trigger
Event.

“Power of Attorney” has the meaning assigned to such term in Section 2.06(e) of
this Agreement.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Pledgor, Servicer, or any other person or entity with respect to
the Assets or any other Collateral.

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer or treasurer of
such Person. The Responsible Officers of Pledgor as of the date hereof are
listed on Schedule 1 hereto.

“Secured Party” or “Secured Parties” has the meaning assigned to such term in
the Recitals to this Agreement.

“Servicer” means PMC.

“Subordinated Lender” means PMC, in its capacity as buyer under the PMH
Repurchase Agreement.

“Trigger Event” has the meaning assigned to such term in Section 6.01 of this
Agreement.

Section 1.02 Other Defined Terms. (a) The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified herein, the term “or” has the inclusive
meaning represented by the term “and/or” and the term “including” is not
limiting. All references to Sections, subsections, Articles and Exhibits shall
be to Sections, subsections, and Articles of, and Exhibits to, this Agreement
unless otherwise specifically provided.

(b) In the computation of periods of time from a specified date to a later
specified date, unless otherwise specified herein the words “commencing on” mean
“commencing on and including,” the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

COLLATERAL SECURITY

Section 2.01 Collateral; Security Interest. (a) All of Pledgor’s right, title
and interest in, to and under each of the following items of property, whether
now owned or hereafter acquired, now existing or hereafter created and wherever
located, is hereinafter referred to as the “Collateral”:

(i) all Sold MSR Excess Spread arising under or related to the Sold MSR Excess
Spread PC;

(ii) all rights to payment of amounts due under the Excess Spread Participation
Agreement on account of, or related to, the Sold MSR Excess Spread PC;

(iii) all Assets, including the related Participation Certificates, arising
under or relating to the Excess Spread Participation Agreement and all rights
thereunder;

(iv) all rights to reimbursement of Assets and/or amounts due in respect thereof
under the related Servicing Contract;

(v) any rights in the Dedicated Account, respecting amounts on deposit therein
related to the Assets;

(vi) [reserved];

(vii) all records, instruments or other documentation evidencing any of the
foregoing;

(viii) all “general intangibles”, “accounts”, “chattel paper”, “securities
accounts”, “investment property”, “deposit accounts” and “money” as defined in
the Uniform Commercial Code relating to or constituting any and all of the
foregoing (including all of Pledgor’s rights, title and interest in and under
the Sold MSR Excess Spread and Servicing Contract); and

(ix) any and all replacements, substitutions, distributions on or proceeds of
any and all of the foregoing.

(b) In consideration of the agreements described in the Recitals hereto, Pledgor
hereby assigns, pledges and grants a security interest in all of its right,
title and interest in, to and under the Collateral to Buyer to secure the
Obligations. Pledgor agrees to mark its computer records and tapes to evidence
the interests granted to Buyer hereunder.

(c) Pledgor acknowledges and agrees that it has purchased the Collateral from
the Servicer, subject to the first priority Lien of the Buyer, and that its
rights with respect to the Collateral are and shall continue to be at all times
junior and subordinate to the rights of Buyer under the Repurchase Documents.

 

-5-



--------------------------------------------------------------------------------

Section 2.02 Further Documentation. At any time and from time to time, upon the
written request of Buyer, and at the sole expense of Pledgor, Pledgor will
promptly and duly execute and deliver, or will promptly cause to be executed and
delivered, such further instruments and documents and take such further action
as Buyer may reasonably request for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any applicable jurisdiction with respect to
the Liens created hereby. Pledgor also hereby authorizes Buyer to file any such
financing or continuation statement to the extent permitted by applicable law.

Section 2.03 Participation Certificate. With respect to any Collateral that
constitutes a Participation Certificate, Buyer shall have received the original
Participation Certificate registered into the name of the Buyer or its designee
or pledgee.

Section 2.04 Limited Pledge of Fannie Mae Servicing. To the extent that the
pledge of the Pledgor’s right, title and interest in the Sold MSR Excess Spread
shall at any time be included within the MSRs, the Pledgor and Buyer each
acknowledges and agrees that the security interest created hereby is subject to
the following provision to be included in each financing statement filed in
respect hereof (defined terms used below shall have the meaning set forth in the
applicable Acknowledgment Agreement):

“The Security Interest described in this financing statement is subordinate to
all rights of Fannie Mae under (i) the terms of an Acknowledgment Agreement,
with respect to the Security Interest (as defined therein) among Fannie Mae,
PennyMac Corp. (the “Servicer”), PennyMac Holdings, LLC, PennyMac Mortgage
Investment Trust and Citibank, N.A., solely as Indenture Trustee under the Base
Indenture, dated December 20, 2017, and not in its individual capacity, (ii) the
terms of a Subordination of Interest Agreement, with respect to the Security
Interest (as defined therein), among Fannie Mae, the Servicer and PennyMac
Holdings, LLC, and (iii) the Mortgage Selling and Servicing Contract, the Fannie
Mae Selling Guide, the Fannie Mae Servicing Guide and all supplemental servicing
instructions or directives provided by Fannie Mae, all applicable master
agreements, recourse agreements, repurchase agreements, indemnification
agreements, loss-sharing agreements, and any other agreements between Fannie Mae
and the Servicer, and all as amended, restated or supplemented from time to time
(collectively, the “Fannie Mae Lender Contract”), which rights include the right
of Fannie Mae to terminate the Fannie Mae Lender Contract with or without cause
and the right to sell, or have transferred, the Servicing Rights.”

Section 2.05 Changes in Locations, Name, etc. Pledgor shall not (a) change the
location of its chief executive office/chief place of business from that
specified in Section 4.13 or (b) change its name or identity, unless it shall
have given Buyer at least thirty (30) days’ prior written notice thereof and
shall have delivered to Buyer all Uniform Commercial Code financing statements
and amendments thereto as Buyer shall request and taken all other actions deemed
necessary by Buyer to continue its perfected status in the Collateral with the
same or better priority.

 

-6-



--------------------------------------------------------------------------------

Section 2.06 Buyer’s Appointment as Attorney-in-Fact. (a) Pledgor hereby
irrevocably constitutes and appoints Buyer and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Pledgor and in
the name of Pledgor or in its own name, from time to time in Buyer’s discretion
if an Event of Default or Trigger Event shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Pledgor hereby gives Buyer the
power and right, on behalf of Pledgor, without assent by, but with notice to,
Pledgor to do the following:

(i) in the name of Pledgor or its own name, or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Collateral and to
file any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by Buyer for the purpose of collecting
any and all such moneys due with respect to any Collateral whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

(iii) to the extent permitted under the Excess Spread Participation Agreement,
and under the Servicing Contract and the Acknowledgment Agreement, to request
that MSRs be transferred to another servicer approved by Fannie Mae and perform
(without assuming or being deemed to have assumed any of the obligations of
Servicer thereunder) all aspects of the Servicing Contract to which the Sold MSR
Excess Spread relates;

(iv) to request distribution to Buyer of sale proceeds or any applicable
contract termination fees arising from the sale or termination of such MSRs to
the extent of the Sold MSR Excess Spread and remaining after satisfaction of
Servicer’s relevant obligations to Fannie Mae (but only to the extent that such
funds are payable to Seller free and clear of Fannie Mae’s rights or other
restrictions on transfer set forth in the Servicing Contract), including costs
and expenses related to any such sale or transfer of such MSRs and other amounts
due for unmet obligations of Servicer to Fannie Mae under the Fannie Mae Lender
Contract;

(v) to deal with third parties, including investors, guarantors and any and all
subservicers and master servicers in respect of any of the Collateral in the
same manner and with the same effect as if done by Pledgor;

 

-7-



--------------------------------------------------------------------------------

(vi) to direct any party liable for any payment under any Collateral to make
payment of any and all moneys due or to become due thereunder directly to Buyer
or as Buyer shall direct; (B) to ask or demand for, collect, receive payment of
and receipt for, any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Collateral; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against Pledgor with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Buyer were the absolute owner
thereof for all purposes, and to do, at Buyer’s option and Pledgor’s expense, at
any time, and from time to time, all acts and things which Buyer deems necessary
to protect, preserve or realize upon the Collateral and Buyer’s Liens thereon
and to effect the intent of this Agreement, all as fully and effectively as
Pledgor might do.

(b) Pledgor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable until such time as all Obligations have been
paid in full and this Agreement is terminated.

(c) Pledgor also authorizes Buyer, at any time and from time to time, to
execute, in connection with any sale provided for in Section 2.08 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

(d) The powers conferred on Buyer are solely to protect Buyer’s interests in the
Collateral and shall not impose any duty upon Buyer to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither Buyer nor any of its
officers, directors, or employees shall be responsible to Pledgor for any act or
failure to act hereunder, except for Buyer’s own gross negligence or willful
misconduct.

(e) In addition to the foregoing, Pledgor agrees to execute a power of attorney
(the “Power of Attorney”) in favor of Buyer in the form of Exhibit A hereto to
be delivered on the date hereof.

(f) Notwithstanding anything to the contrary herein or in any of the other
Program Agreements, any appointment set forth in this Section 2.06, as well as
Buyer’s exercise (or purported exercise) of any right, power or authority given
by Pledgor hereunder, shall be subject to the Fannie Mae Lender Contract and the
Acknowledgment Agreement.

 

-8-



--------------------------------------------------------------------------------

Section 2.07 Proceeds.

(a) If an Event of Default under the PC Repurchase Agreement shall occur and be
continuing, (i) all proceeds of Collateral received by Pledgor consisting of
cash, checks and other liquid assets readily convertible to cash items shall be
held by Pledgor in trust for Buyer, segregated from other funds of Pledgor, and
shall forthwith upon receipt by Pledgor be remitted to the Dedicated Account in
the exact form received by Pledgor (duly endorsed by Pledgor to Buyer, if
required) and (ii) any and all such proceeds received by Buyer (whether from
Pledgor or otherwise) may, in the sole discretion of Buyer, be held by Buyer as
collateral security for, and/or then or at any time thereafter may be applied by
Buyer against, the Obligations (whether matured or unmatured), such application
to be in such order as Buyer shall elect. Any balance of such proceeds remaining
after the Obligations shall have been paid in full and this Agreement shall have
been terminated shall be remitted in accordance with Repurchase Documents. For
the avoidance of doubt, the Servicer shall be solely responsible for remitting
(or cause the remittance) to the Pledgor any amounts owed the Pledgor. In no
event shall the Buyer be accountable to the Pledgor for any excess proceeds,
which the Pledgor acknowledges, may be remitted by the Buyer in accordance with
the Repurchase Documents.

(b) Each of Pledgor and Servicer acknowledges and agrees that all amounts with
respect to Sold MSR Excess Spread and related MSRs shall be remitted by Servicer
to the Dedicated Account to be applied by Buyer in accordance with the terms of
the PC Repurchase Agreement.

Section 2.08 Remedies. If an Event of Default shall occur and be continuing,
Buyer shall have the right to exercise any or all of the following rights and
remedies:

(a) Buyer may exercise, in addition to all other rights and remedies granted to
it in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, any rights otherwise available to it
under applicable federal, state, foreign and local laws, whether existing at
law, in equity or by statute, including all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.

(b) Without limiting the generality of the foregoing, Buyer may seek the
appointment of a receiver, liquidator, conservator, trustee, or similar official
in respect of any of the Collateral.

(c) Without limiting the generality of the foregoing, Buyer without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required under this Agreement or by law referred to
below) to or upon Pledgor or any other Person (each and all of which demands,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels or as an entirety at public or private sale or sales, at any
exchange, broker’s board or office of Buyer or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Buyer shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in Pledgor, which right or equity is hereby waived or released.

 

-9-



--------------------------------------------------------------------------------

(d) Buyer may demand that Pledgor assemble the Collateral and make it available
to Buyer at places which Buyer shall reasonably select, whether at Pledgor’s
premises or elsewhere.

(e) Buyer shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
(under the circumstances) out-of-pocket costs and expenses of every kind
actually incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Buyer
hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Obligations, in such order as Buyer may
elect, and only after such application and after the payment by Buyer of any
other amount required or permitted by any provision of law, including
Section 9-615 of the Uniform Commercial Code, need Buyer account for the
surplus, if any, to the Servicer as agent for the Pledgor.

(f) To the extent that there are any excess proceeds resulting from any
collection, recovery, receipt, appropriation, realization or sale of the
Collateral by Buyer after satisfaction of all Obligations, Buyer shall remit
such excess to the Servicer.

(g) To the extent permitted by applicable law, Pledgor waives all claims,
damages and demands it may acquire against Buyer arising out of the exercise by
Buyer of any of its rights hereunder, other than those claims, damages and
demands arising from the gross negligence or willful misconduct of Buyer. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

(h) Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Pledgor hereby expressly waives, to the extent permitted
by law, any right Pledgor might otherwise have to require Buyer to enforce its
rights by judicial process. Buyer also waives, to the extent permitted by law,
any defense Pledgor might otherwise have to the Obligations, or any guaranty
thereof, arising from use of nonjudicial process, enforcement and sale of all or
any portion of the Collateral or from any other election of remedies. Pledgor
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

(i) Pledgor shall not be liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Obligations,
it being understood that the sole recourse of the Buyer to the Pledgor hereunder
for the Obligations (other than for Pledgor’s gross negligence or willful
misconduct) shall be to the Collateral pledged by the Pledgor hereunder.

(j) Notwithstanding anything to the contrary herein or in any of the other
Repurchase Documents, the remedies set forth in this Section 2.08 shall be
subject to the Fannie Mae Lender Contract and the Acknowledgment Agreement.

(k) No failure on the part of Buyer to exercise, and no delay by Buyer in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any

 

-10-



--------------------------------------------------------------------------------

single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Repurchase Documents and the other instruments and agreements
contemplated hereby and thereby, and are not conditional or contingent on any
attempt by Buyer to exercise any of its rights under any other related document.
Buyer may exercise at any time after the occurrence of an Event of Default that
is continuing one or more remedies permitted hereunder, as it so desires, and
may thereafter at any time and from time to time exercise any other remedy or
remedies permitted hereunder.

Section 2.09 Limitation on Duties Regarding Preservation of Collateral. Buyer’s
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to require the Indenture Trustee to deal with it in the
same manner as the Indenture Trustee deals with similar property for its own
account. Neither Buyer nor any of its directors, officers or employees shall be
liable for failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Pledgor or otherwise.

Section 2.10 Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

Section 2.11 Release of Security Interest. Upon the latest to occur of (a) the
repayment to Buyer of all Obligations and the performance of all obligations
under the PC Repurchase Documents, and (b) the occurrence of the Termination
Date, Buyer shall release its security interest in any remaining Collateral
hereunder and shall promptly execute and deliver to the Subordinated Lender such
documents or instruments as the Subordinated Lender shall reasonably request to
evidence such release; provided, that such release shall not be required until
such time as the Acknowledgment Agreement is terminated.

Section 2.12 Reinstatement. All security interests created by this Article II
shall continue to be effective, or be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored or returned by the Buyer upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Pledgor or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Pledgor or any substantial part of its property, or
otherwise, all as if such release had not been made.

Section 2.13 Use of Collateral. Buyer and Pledgor hereby acknowledge and agree
that should any Collateral be liquidated or foreclosed upon by Buyer, Buyer
shall apply the Proceeds of such Collateral to the Obligations.

Section 2.14 Intent.

(a) The parties hereto recognize that this Agreement constitutes “a security
agreement or other arrangement or other credit enhancement” that is “related to”
the Repurchase Agreement and transactions thereunder within the meaning of
Sections 101(38A)(A), 101(47)(A)(v) and/or 741(7)(A)(xi) of the Bankruptcy Code.

 

-11-



--------------------------------------------------------------------------------

(b) Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.

ARTICLE III

RECOURSE; SUBORDINATION

Section 3.01 Recourse. Notwithstanding anything else to the contrary contained
or implied herein or in any other Repurchase Document, Buyer’s recourse against
Pledgor in order to satisfy the Obligations shall be limited to the Collateral
that is the subject of this Agreement and its recourse as against the Guarantor
shall be as more particularly described in the PMH Repo Guaranty; provided, that
such limitation shall not extend to the gross negligence or willful misconduct
of the Pledgor.

Section 3.02 Subordination in Connection with Financing.

(a) It is anticipated that in connection with the transactions contemplated by
the PC Repurchase Documents that (x) the Pledgor has purchased the Collateral
from the Servicer subject to the first priority Lien of the Buyer and
(y) Pledgor hereby reaffirms such lien and pledges its interest in such
Collateral hereunder to the Buyer. In connection with the foregoing Pledgor
acknowledges and agrees that its rights with respect to the Collateral
(including its security interest in the Sold MSR Excess Spread and pursuant to
the Excess Spread Participation Agreement and any other collateral purchased by
Pledgor thereunder and in which a security interest is granted to Buyer pursuant
to Section 2.01) are and shall continue to be at all times junior and
subordinate to the rights of Buyer under the PC Repurchase Documents. In
furtherance of the foregoing, notwithstanding any rights or remedies available
to Pledgor thereunder or under the Excess Spread Participation Agreement,
applicable law or otherwise, Pledgor shall not, directly or indirectly, exercise
any remedies available to it under the Excess Spread Participation Agreement or
at law or equity for ninety-one (91) days following the date that all
Obligations are paid in full under the Repurchase Documents; provided, that
nothing in the foregoing shall prohibit Pledgor from receiving, payments with
respect to the obligations under the Excess Spread Participation Agreement as,
and in the manner, contemplated therein, but subject to the prior rights of the
Buyer hereunder and under the Repurchase Documents. For the avoidance of doubt,
in no instance shall the Buyer succeed to any liabilities or obligations of
Pledgor under the Excess Spread Participation Agreement.

(b) In furtherance of the foregoing, Pledgor agrees to not assert any objection
to, and shall be deemed to have otherwise consented to, a disposition of any
assets subject to the Excess Spread Participation Agreement and subject to the
Repurchase Documents during an Act of Insolvency of Pledgor or the Servicer,
free and clear of any lien, encumbrance, pledge or other claims under
Section 363 of the Bankruptcy Code (or any similar bankruptcy law) if Buyer has
consented to such disposition.

 

-12-



--------------------------------------------------------------------------------

(c) If an Act of Insolvency of Pledgor or the Servicer occurs, the Pledgor
agrees not to contest (or support any other Person contesting) any request by
Buyer for adequate protection, or any objection by Buyer to any motion, relief,
action or proceeding based on Buyer claiming a lack of adequate protection.

(d) Until the obligations under the Repurchase Documents are paid in full, the
Pledgor shall not oppose any request by Buyer for relief from the automatic stay
or any other stay in any Act of Insolvency of Pledgor or the Servicer.

(e) Pledgor shall not oppose or seek to challenge any claim by Buyer for
allowance and payment in any Act of Insolvency of Pledgor or the Servicer, of
obligations under the Repurchase Documents consisting of post-petition interest,
fees, costs or other charges to the extent of the value of Buyer’s lien,
encumbrance, pledge or other claims on the assets that are the subject of this
Agreement or the PC Repurchase Agreement, without regard to the existence of a
lien, encumbrance, pledge or other claims of Pledgor applicable to the
obligations of the other parties to the Repurchase Documents.

(f) Pledgor shall not seek in any Act of Insolvency of Pledgor or the Servicer,
to be treated as part of the same class of creditors as Buyer and shall not
oppose any pleading or motion by Buyer advocating that Buyer and Pledgor and the
Servicer should be treated as separate classes of creditors. Pledgor
acknowledges and agrees that its rights with respect to the Collateral are and
shall continue to be at all times junior and subordinate to the rights of Buyer
under the PC Repurchase Agreement and under this Agreement.

Section 3.03 Rights under PMH Repurchase Agreement.

(a) Pledgor acknowledges and agrees notwithstanding any right to repurchase the
Sold MSR Excess Spread PC from PMC granted pursuant to the PMH Repurchase
Agreement, that Pledgor may not exercise such repurchase right as long as the
Sold MSR Excess Spread PC is registered in the name of the Buyer or otherwise
subject to the PC Repurchase Agreement.

(b) In the event that PMC repurchases the Sold MSR Excess Spread PC from Buyer,
Pledgor may repurchase the Sold MSR Excess Spread PC from PMC pursuant to the
PMH Repurchase Agreement; however, until the Obligations have been paid in full
and the PC Repurchase Agreement terminated, the rights of Pledgor in the related
Sold MSR Excess Spread shall be subordinate to the rights of the Buyer in the
related MSRs and accordingly, Pledgor acknowledges and agrees that its rights to
the Sold MSR Excess Spread may be completely eliminated upon the exercise of
remedies by Buyer under the PC Repurchase Agreement or the exercise of remedies
by the Indenture Trustee under the Acknowledgment Agreement or the Indenture,
and Pledgor shall have no rights, remedies or recourse against the Buyer for
such actions.

 

-13-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Pledgor represents and warrants to Buyer as of the date hereof and as of each
Fannie Mae Acquisition Date that:

Section 4.01 Pledgor Existence. Pledgor has been duly organized and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware.

Section 4.02 Licenses. Pledgor is duly licensed or is otherwise qualified in
each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any applicable federal, state or local laws,
rules and regulations unless, in either instance, the failure to take such
action is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect and is not in default of such state’s applicable
laws, rules and regulations. Pledgor has the requisite power and authority and
legal right to own, sell and grant a lien on all of its right, title and
interest in and to the Collateral. Pledgor has the requisite power and authority
and legal right to execute and deliver, engage in the transactions contemplated
by, and perform and observe the terms and conditions of, this Agreement and each
Repurchase Document to which it is a party.

Section 4.03 Power. Pledgor has all requisite corporate or other power, and has
all governmental licenses, authorizations, consents and approvals necessary to
own its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

Section 4.04 Due Authorization. Pledgor has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Repurchase Documents, as applicable. This Agreement, and the
Repurchase Documents to which it is a party have been duly authorized, executed
and delivered by Pledgor, all requisite or other corporate action having been
taken, and each is valid, binding and enforceable against Pledgor in accordance
with its terms except as such enforcement may be affected by bankruptcy, by
other insolvency laws, or by general principles of equity.

Section 4.05 Financial Statements. Pledgor has heretofore furnished to Buyer a
copy of (a) its balance sheet for the fiscal year of Pledgor ended December 31,
2016, and the related statements of income for Pledgor for such fiscal year,
with the opinion thereon of Deloitte & Touche LLP and (b) its balance sheet for
the quarterly fiscal period of Pledgor ended September 30, 2017, and the related
statements of income for Pledgor for such quarterly fiscal period. All such
financial statements are complete and correct and fairly present, in all
material respects, the financial condition of Pledgor and the results of its
operations as at such dates and for such fiscal periods, all in accordance with
GAAP applied on a consistent basis. Since December 31, 2016, there has been no
material adverse change in the consolidated business, operations or financial
condition of Pledgor from that set forth in said financial statements nor is
Pledgor aware of any state of facts which (with notice or the lapse of time)
would or could result in any such material adverse change. Pledgor has, on the
Financial Statement Date no liabilities,

 

-14-



--------------------------------------------------------------------------------

direct or indirect, fixed or contingent, matured or unmatured, known or unknown,
or liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheet and
related statements, and at the present time there are no material unrealized or
anticipated losses from any loans, advances or other commitments of Pledgor
except as heretofore disclosed to Buyer in writing.

Section 4.06 Solvency. Pledgor is solvent and will not be rendered insolvent by
the acquisition of the Sold MSR Excess Spread PC or by this Agreement and, after
giving effect to such acquisition and this Agreement, will not be left with an
unreasonably small amount of capital with which to engage in its business.
Pledgor does not intend to incur, nor does it believe that it has incurred,
debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. Pledgor is not pledging any Collateral with any intent to hinder, delay
or defraud any of its creditors.

Section 4.07 No Conflicts. The execution, delivery and performance by Pledgor of
this Agreement, and the Repurchase Documents to which it is a party do not
conflict with any term or provision of the organizational documents of Pledgor
or any law, rule, regulation, order, judgment, writ, injunction or decree
applicable to Pledgor of any court, regulatory body, administrative agency or
governmental body having jurisdiction over Pledgor, which conflict would have a
Material Adverse Effect, and will not result in any violation of any such
mortgage, instrument, agreement, obligation to which Pledgor is a party.

Section 4.08 True and Complete Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of Pledgor or any Affiliate
thereof or any of their officers furnished or to be furnished to Buyer in
connection with the initial or any ongoing due diligence of Pledgor or any
Affiliate or officer thereof, negotiation, preparation, or delivery of the
Repurchase Documents to which it is a party are true and complete in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading. All financial statements have been prepared in
accordance with GAAP (other than monthly financial statements solely with
respect to footnotes, year-end adjustments and cash flow statements).

Section 4.09 Approvals. No consent, approval, authorization or order of,
registration or filing with, or notice to any governmental authority or court is
required under applicable law in connection with the execution, delivery and
performance by Pledgor of this Agreement, and the Repurchase Documents to which
it is a party.

Section 4.10 No Trigger Event. There exists no Trigger Event under Section 6.01
hereof.

Section 4.11 Ownership. (a) Pledgor has good title to all of the Collateral,
free and clear of all mortgages, security interests, restrictions, Liens and
encumbrances of any kind other than the Liens created hereby and the Liens
created pursuant to the PC Repurchase Agreement and the Liens created pursuant
to the PMH Repurchase Agreement and the rights and interests of Fannie Mae under
the Acknowledgment Agreement and the Fannie Mae Requirements; provided, that,
for the avoidance of doubt, the Pledgor has purchased the Collateral subject
hereto from the Servicer, subject and subordinate to, the Lien of the Buyer
originally created under the PC Repurchase Agreement, and further perfected
hereby.

 

-15-



--------------------------------------------------------------------------------

(b) Each item of Collateral was acquired by Pledgor in the ordinary course of
its business, in good faith, for value and without notice of any defense against
or claim to it on the part of any Person other than the Buyer.

(c) Except as set forth herein, there are no agreements or understandings
between Pledgor and any other party which would modify, release, terminate or
delay the attachment of the security interests granted to Buyer under this
Agreement.

(d) The provisions of this Agreement are effective to create in favor of Buyer a
valid security interest in all right, title and interest of Pledgor in, to and
under the Collateral.

(e) Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party” and Pledgor as “Debtor”, and describing the Collateral, in the
recording offices of the Secretary of State of Delaware the security interests
granted hereunder in the Collateral will constitute fully perfected first
priority security interests under the Uniform Commercial Code in all right,
title and interest of Pledgor in, to and under such Collateral which can be
perfected by filing under the Uniform Commercial Code.

Section 4.12 Investment Company. Neither Pledgor nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; provided,
however, that any entity that is under the management of PNMAC Capital
Management LLC in its capacity as an “investment adviser” within the meaning of
the Investment Advisers Act of 1940 and is otherwise not directly or indirectly
owned or controlled by Pledgor shall not be deemed a “Subsidiary” for the
purposes of this Section 4.12.

Section 4.13 Chief Executive Office; Jurisdiction of Organization. On the date
hereof, Pledgor’s chief executive office, is, and has been, located at 3043
Townsgate Road, Suite 310, Westlake Village, CA 91361. On the date hereof,
Pledgor’s jurisdiction of organization is the State of Delaware. Pledgor shall
provide Buyer with thirty days advance notice of any change in Pledgor’s
principal office or place of business or jurisdiction. Pledgor has no trade
name. During the preceding five years, Pledgor has not been known by or done
business under any other name, corporate or fictitious, and has not filed or had
filed against it any bankruptcy receivership or similar petitions nor has it
made any assignments for the benefit of creditors.

Section 4.14 Location of Books and Records. The location where Pledgor keeps its
books and records, including all computer tapes and records relating to the
Collateral is its chief executive office.

Section 4.15 Adjusted Tangible Net Worth. On the date hereof, Pledgor’s Adjusted
Tangible Net Worth is not less than $250,000,000.

 

-16-



--------------------------------------------------------------------------------

Section 4.16 ERISA. Each Plan to which Pledgor or its Subsidiaries make direct
contributions, and, to the knowledge of Pledgor, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.

Section 4.17 No Reliance. Pledgor has made its own independent decisions to
enter into the Repurchase Documents to which it is a party. Pledgor is not
relying upon any advice from Buyer as to any aspect of the Repurchase Documents,
including the legal, accounting or tax treatment of such Repurchase Documents.

Section 4.18 Plan Assets. Pledgor is not an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code, and the Collateral are not “plan assets” within the meaning of 29 CFR
§2510.3 101 as amended by Section 3(42) of ERISA, in Pledgor’s hands, and
transactions by or with Pledgor are not subject to any state or local statute
regulating investments or fiduciary obligations with respect to governmental
plans within the meaning of Section 3(32) of ERISA.

Section 4.19 No Prohibited Persons. Neither Pledgor nor any of its Affiliates,
officers, directors, partners or members, is an entity or person (or to the
Pledgor’s knowledge, owned or controlled by an entity or person): (i) that is
listed in the Annex to, or is otherwise subject to the provisions of EO13224;
(ii) whose name appears on OFAC’s most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf);
(iii) who commits, threatens to commit or supports “terrorism”, as that term is
defined in EO13224; or (iv) who is otherwise affiliated with any entity or
person listed above (any and all parties or persons described in clauses (i)
through (iv) above are herein referred to as a “Prohibited Person”).

ARTICLE V

COVENANTS

Pledgor covenants and agrees that until the payment and satisfaction in full of
all Obligations, whether now existing or arising hereafter, shall have occurred
and termination of the PC Repurchase Agreement:

Section 5.01 Insurance. Pledgor shall continue to maintain, for Pledgor and its
Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$300,000. Pledgor shall maintain, for Pledgor and its Subsidiaries, Fidelity
Insurance in respect of its officers, employees and agents, with respect to any
claims made in connection with all or any portion of the Assets. Pledgor shall
notify Buyer of any material change in the terms of any such Fidelity Insurance.

Section 5.02 No Adverse Claims. Pledgor warrants and will defend, and shall
cause Servicer to defend, the right, title and interest of Buyer in and to all
Collateral against all adverse claims and demands.

Section 5.03 Assignment. Except as permitted herein, neither Pledgor nor
Servicer shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except as permitted by the Repurchase
Documents), any of the Collateral or any interest therein, provided that this
Section 5.03 shall not prevent any transfer of Collateral in accordance with the
Repurchase Documents.

 

-17-



--------------------------------------------------------------------------------

Section 5.04 Security Interest. Pledgor shall do all things necessary to
preserve the Collateral so that they remain subject to a first priority
perfected security interest hereunder. Without limiting the foregoing, Pledgor
will comply with all rules, regulations and other laws of any Governmental
Authority and cause the Collateral to comply with all applicable rules,
regulations and other laws.

Section 5.05 Records. (a) Pledgor shall collect and maintain or cause to be
collected and maintained all Records relating to the Collateral in accordance
with industry custom and practice for assets similar to the Collateral and all
such Records shall be in Pledgor’s possession unless Buyer otherwise approves.
Pledgor will not allow any such papers, records or files that are an original or
an only copy to leave Pledgor’s possession. Pledgor or Servicer will maintain
all such Records in good and complete condition in accordance with industry
practices for assets similar to the Collateral and preserve them against loss.

(b) For so long as Buyer has an interest in or lien on any Collateral, Pledgor
will hold or cause to be held all related Records in trust for Buyer. Pledgor
shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens in favor of Buyer granted hereby.

(c) Upon reasonable advance notice from Buyer, Pledgor shall (x) make any and
all such Records available to Buyer to examine any such Records, either by its
own officers or employees, or by agents or contractors, or both, and make copies
of all or any portion thereof, and (y) permit Buyer or its authorized agents to
discuss the affairs, finances and accounts of Pledgor with its chief operating
officer and chief financial officer and to discuss the affairs, finances and
accounts of Pledgor with its independent certified public accountants.

Section 5.06 Books. Pledgor shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the pledge of Collateral to Buyer.

Section 5.07 Approvals. Pledgor shall maintain all licenses, permits or other
approvals necessary for Pledgor to conduct its business and to perform its
obligations under the Repurchase Documents, and Pledgor shall conduct its
business strictly in accordance with applicable law.

Section 5.08 Applicable Law. Pledgor shall comply with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority.

Section 5.09 Existence. Pledgor shall preserve and maintain its legal existence
and all of its material rights, privileges, material licenses and franchises.

 

-18-



--------------------------------------------------------------------------------

Section 5.10 Chief Executive Office; Jurisdiction of Organization. Pledgor shall
not move its chief executive office from the address referred to in Section 4.13
or change its jurisdiction of organization from the jurisdiction referred to in
Section 4.13 unless it shall have provided Buyer thirty (30) days’ prior written
notice of such change.

Section 5.11 Taxes. Pledgor shall timely file all tax returns that are required
to be filed by it and shall timely pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained.

Section 5.12 True and Correct Information. All information, reports, exhibits,
schedules, financial statements or certificates of Pledgor, any Affiliate
thereof or any of their officers furnished to Buyer hereunder and during Buyer’s
diligence of Pledgor are and will be true and complete in all material respects
and do not omit to disclose any material facts necessary to make the statements
herein or therein, in light of the circumstances in which they are made, not
misleading. All required financial statements, information and reports delivered
by Pledgor to Buyer pursuant to this Agreement shall be prepared in accordance
with U.S. GAAP, or, if applicable, to SEC filings, the appropriate SEC
accounting regulations.

Section 5.13 Sold MSR Excess Spread Not To Be Evidenced by Promissory Notes.
Pledgor shall not take any action, or permit any other Person to take any
action, to cause any of the Sold MSR Excess Spread to be evidenced by any
“instrument” (as such term is defined in the Uniform Commercial Code), except in
connection with the enforcement or collection of the Sold MSR Excess Spread;
provided, that each Participation Certificate pledged hereunder shall be a
security (as such term is defined in the Uniform Commercial Code).

Section 5.14 No Pledge; Other Liens; Creditors. Pledgor shall not (other than
with respect to the Liens created pursuant to the PMH Repurchase Agreement) (a)
pledge, grant a security interest or assign any existing or future rights to the
Collateral, or pledge or grant to any other Person any security interest in any
Assets or Servicing Contract; or (b) pledge, transfer or convey any security
interest or suffer to exist, any Lien on any interest of any kind (whether in
whole or in part) in any Sold MSR Excess Spread or Servicing Contract, unless
such parties enter into an intercreditor agreement with the recipient of such
security interest or Lien, in form and substance acceptable to the Buyer.

Section 5.15 Plan Assets. Pledgor shall not be an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and Pledgor shall not use “plan assets” within
the meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to
engage in this Agreement.

Section 5.16 Sharing of Information. Pledgor shall allow Buyer to exchange
information related to Pledgor and the Collateral hereunder with third party
lenders and Pledgor shall permit each third party lender to share such
information with Buyer.

 

-19-



--------------------------------------------------------------------------------

Section 5.17 No Modification of the Excess Spread Participation Agreement;
Intended Third Party Beneficiary. Pledgor shall not consent, with respect to the
Excess Spread Participation Agreement related to any Collateral, to (i) the
material modification or amendment or the termination of such Excess Spread
Participation Agreement, (ii) the waiver of any provision of such Excess Spread
Participation Agreement to the extent such waiver adversely affects the Buyer or
the Pledgor or (iii) the resignation of Servicer as servicer, or the assignment,
transfer, or material delegation of any of its rights or obligations, under
Excess Spread Participation Agreement, without the prior written consent of
Buyer exercised in Buyer’s sole discretion. Notwithstanding anything to the
contrary set forth in the Excess Spread Participation Agreement, the Buyer is
hereby appointed and is an intended third party beneficiary thereof, with full
enforcement rights as if a party thereto.

ARTICLE VI

TRIGGER EVENTS / RIGHTS AND REMEDIES OF BUYER UPON TRIGGER EVENT OR EVENT OF
DEFAULT

Section 6.01 Trigger Events. Each of the following events or circumstances shall
constitute a “Trigger Event”:

(a) Assignment. Assignment or attempted assignment by Pledgor of this Agreement
or any rights hereunder without first obtaining the specific written consent of
Buyer, or the granting by Pledgor of any security interest, lien or other
encumbrances on any Collateral to any person other than Buyer, except for the
second priority Lien of the Subordinated Lender.

(b) Insolvency. An Act of Insolvency shall have occurred with respect to Pledgor
or any Affiliate thereof or the Guarantor.

(c) Breach of Material Representation or Covenant or Obligation. A breach by
Pledgor of any of the representations, warranties or covenants or obligations
set forth in Sections 4.01, 4.06, 4.15, 5.09, 5.14 or 5.15 of this Agreement.

(d) Breach of Other Representation or Covenant. A material breach by Pledgor of
any other material representation, warranty or covenant set forth in this
Agreement (and not otherwise specified in Section 6.01(c) above), if such breach
is not cured within five (5) Business Days.

(e) Inability to Perform. A Responsible Officer of (i) Pledgor shall admit its
inability to, or its intention not to, perform any of their respective
obligations under the applicable Repurchase Documents or (ii) the Guarantor
shall admit its inability to, or its intention not to, perform any of their
respective obligations under the PMH Repo Guaranty.

(f) Security Interest. This Agreement shall for any reason cease to create a
valid security interest in any material portion of the Collateral purported to
be covered hereby.

(g) Financial Statements. Pledgor’s or Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Pledgor or Guarantor
as a “going concern” or a reference of similar import.

 

-20-



--------------------------------------------------------------------------------

(h) Default. The occurrence of (i) a default or termination event under the PC
Repurchase Agreement, (ii) as of any MRA Payment Date, the amounts on deposit in
the Dedicated Account are insufficient to satisfy the Obligations for such date,
or (iii) a default or termination event under the Series 2017-VF1 Repurchase
Agreement.

(i) Early Amortization Event. The occurrence of an Early Amortization Event
under the Base Indenture.

Section 6.02 No Waiver. A Trigger Event shall be deemed to be continuing unless
expressly waived by Buyer in writing.

Section 6.03 Liquidation of Collateral. Pledgor hereby acknowledges and agrees
that on the occurrence of an Event of Default under the PC Repurchase Agreement,
Buyer shall have the right to liquidate the Sold MSR Excess Spread, the MSRs and
any other Assets constituting Collateral and apply any proceeds as provided
under the PC Repurchase Agreement. Pledgor hereby authorizes Buyer to liquidate
the Collateral should an Event of Default occur and apply the Proceeds of such
liquidation to the Obligations existing under the PC Repurchase Agreement.

ARTICLE VII

ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS; SEPARATE ACTIONS BY BUYER

Section 7.01 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) and the related Repurchase Documents constitute the entire
agreement of the parties hereto and supersedes any and all prior or
contemporaneous agreements, written or oral, as to the matters contained herein,
and no modification or waiver of any provision hereof or of the Repurchase
Documents, nor consent to the departure by Pledgor therefrom, shall be effective
unless the same is in writing, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which it is
given.

Section 7.02 Waivers, Separate Actions by Buyer. Any amendment or waiver
effected in accordance with this Article VII shall be binding upon Buyer and
Pledgor; and Buyer’s failure to insist upon the strict performance of any term,
condition or other provision of this Agreement, or any of the Repurchase
Documents, or to exercise any right or remedy hereunder or thereunder, shall not
constitute a waiver by Buyer of any such term, condition or other provision or
Trigger Event, Potential Trigger Event or Event of Default in connection
therewith, nor shall a single or partial exercise of any such right or remedy
preclude any other or future exercise, or the exercise of any other right or
remedy; and any waiver of any such term, condition or other provision or of any
such Trigger Event, Potential Trigger Event or Event of Default shall not affect
or alter this Agreement, or any of the Repurchase Documents, and each and every
term, condition and other provision of this Agreement, and the Repurchase
Documents shall, in such event, continue in full force and effect and shall be
operative with respect to any other then existing or subsequent Trigger Event,
Potential Trigger Event or Event of Default in connection therewith. A Trigger
Event or an Event of Default hereunder and under any of the Repurchase Documents
shall be deemed to be continuing unless and until waived pursuant to the terms
of the Repurchase Documents.

 

-21-



--------------------------------------------------------------------------------

Section 7.03 Amendment. Any amendment of this Agreement which affects the
rights, duties, immunities, obligations or liabilities of the Owner Trustee in
its capacity as owner trustee under the Trust Agreement shall require the
written consent of the Owner Trustee.

ARTICLE VIII

SUCCESSORS AND ASSIGNS

Section 8.01 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Pledgor shall not have the right to assign all or any part of
this Agreement or any interest herein without the prior written consent of
Buyer.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Survival. This Agreement and the other Repurchase Documents and all
covenants, agreements, representations and warranties herein and therein and in
the certificates delivered pursuant hereto and thereto, shall survive the
entering by Buyer into any Transaction and the execution and delivery to Buyer
of this Agreement and the Repurchase Documents and shall continue in full force
and effect so long as the Obligations are outstanding and unpaid and the
Repurchase Documents have not been terminated.

Section 9.02 Indemnification. Pledgor shall, and hereby agrees to, indemnify,
defend and hold harmless Buyer, any Affiliate of Buyer and their respective
directors, officers, agents, employees and counsel from and against any and all
losses, claims, damages, liabilities, deficiencies, judgments or expenses
incurred by any of them as a consequence of, or arising out of or by reason of
any litigation, investigations, claims or proceedings which arise out of or are
in any way related to the enforcement of this Agreement or Pledgor’s gross
negligence or willful misconduct in connection with, (i) this Agreement or any
other Repurchase Document or the Servicing Contract, or the transactions
contemplated hereby or thereby, (ii) Pledgor’s practices or procedures; and
(iii) any Trigger Event, Potential Trigger Event, or any other breach by Pledgor
of any of the provisions of this Agreement or any other Repurchase Document,
including amounts paid in settlement, court costs and reasonable fees and
disbursements of counsel incurred in connection with any such litigation,
investigation, claim or proceeding or any advice rendered in connection with any
of the foregoing. In addition to the foregoing, the Pledgor shall also indemnify
and hold harmless Buyer, any Affiliate of Buyer and their respective directors,
officers, agents, employees and counsel from and against any and all losses,
claims, damages, liabilities, deficiencies, judgments or expenses incurred by
any of them as a consequence of, or any claims arising from or relating to the
Sold MSR Excess Spread or the Excess Spread Participation Agreement.

 

-22-



--------------------------------------------------------------------------------

Section 9.03 Non-liability of Buyer. The parties hereto agree that,
notwithstanding any affiliation that may exist between Pledgor and Buyer, the
relationship between Pledgor and Buyer shall be solely that of a Pledgor and a
lender. Buyer shall not have any fiduciary responsibilities to Pledgor. Pledgor
(i) agrees that Buyer shall not have any liability to Pledgor (whether sounding
in tort, contract or otherwise) for losses suffered by Pledgor in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by this agreement, the other loan documents or
any other agreement entered into in connection herewith or any act, omission or
event occurring in connection therewith, unless it is determined by a judgment
of a court that is binding on Buyer (which judgment shall be final and not
subject to review on appeal), that such losses were the result of acts or
omissions on the part of Buyer constituting gross negligence or willful
misconduct and (ii) waives, releases and agrees not to sue upon any claim
against Buyer (whether sounding in tort, contract or otherwise), except a claim
based upon gross negligence or willful misconduct. Whether or not such damages
are related to a claim that is subject to such waiver and whether or not such
waiver is effective, Buyer shall not have any liability with respect to, and
Pledgor hereby waives, releases and agrees not to sue upon any claim for, any
special, indirect, consequential or punitive damages suffered by Pledgor in
connection with, arising out of, or in any way related to the transactions
contemplated or the relationship established by this Agreement, the other loan
documents or any other agreement entered into in connection herewith or
therewith or any act, omission or event occurring in connection herewith or
therewith, unless it is determined by a judgment of a court that is binding on
Buyer (which judgment shall be final and not subject to review on appeal), that
such damages were the result of acts or omissions on the part of Buyer, as
applicable, constituting willful misconduct or gross negligence.

Section 9.04 Governing Law; Jurisdiction, Waiver of Jury Trial: Waiver of
Damages. (a) This Agreement shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Pledgor
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICT OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b) PLEDGOR HEREBY WAIVES TRIAL BY JURY. PLEDGOR HEREBY IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT
OF OR RELATING TO THE REPURCHASE DOCUMENTS IN ANY ACTION OR PROCEEDING. PLEDGOR
HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE REPURCHASE DOCUMENTS.

 

-23-



--------------------------------------------------------------------------------

(c) Pledgor further irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to Pledgor at the
address set forth in Section 9.05 hereof.

(d) Nothing herein shall affect the right of Buyer to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Pledgor in any other jurisdiction.

(e) Pledgor waives the posting of any bond otherwise required of Buyer in
connection with any judicial process or proceeding to enforce any judgment or
other court order entered in favor of Buyer, or to enforce by specific
performance, temporary restraining order or preliminary or permanent injunction
this Agreement or any of the other Repurchase Documents.

Section 9.05 Notices. Any and all notices statements, demands or other
communications hereunder may be given by a party to the other by mail, email,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence.

(a) If to Pledgor:

PennyMac Holdings, LLC

3043 Townsgate Road

Westlake Village, CA 91361, Suite 310

Attention: Pamela Marsh/Josh Smith

Phone Number: (805) 330-6059

E-mail: pamela.marsh@pnmac.com; josh.smith@pnmac.com

with a copy to:

PennyMac Holdings, LLC

3043 Townsgate Road, Suite 310

Westlake Village, CA 91361

Attention: Jeff Grogin

Phone Number: (818) 224-7050

E-mail: jeff.grogin@pnmac.com

(b) If to Buyer:

PMT ISSUER TRUST – FMSR

c/o Wilmington Savings Fund Society, FSB, as Owner Trustee

 

-24-



--------------------------------------------------------------------------------

c/o Corporate Trust Office

500 Delaware Avenue, 11th Floor

Wilmington, Delaware 19801

Attention: Corporate Trust Administration

Phone Number: (302) 888-7437

Fax Number: (302) 421-9137

E-mail: jeverhart@christianatrust.com

with a copy to:

PennyMac Corp.

3043 Townsgate Road, Suite 300

Westlake Village, CA 91361

Attention: Pamela Marsh/Josh Smith

Phone Number: (805) 330-6059/ (818) 224-7078

E-mail: pamela.marsh@pnmac.com; josh.smith@pnmac.com

contract.finance@pnmac.com

with a copy to the Administrative Agent:

Credit Suisse First Boston Mortgage Capital LLC

Eleven Madison Avenue

New York, New York 10010

Attention: Dominic Obaditch

Phone Number: (212) 325-3003

Fax Number: (646) 935-7470

E-mail: dominic.obaditch@credit-suisse.com

Section 9.06 Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement. In case any provision in or obligation under this
Agreement, or any other Repurchase Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 9.07 Section Headings. The Article and Section headings in this
Agreement are inserted for convenience of reference only and shall not in any
way affect the meaning or construction of any provision of this Agreement.

Section 9.08 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Agreement may be
executed by signature(s) transmitted by facsimile.

 

-25-



--------------------------------------------------------------------------------

Section 9.09 Hypothecation or Pledge of Collateral. Buyer shall have free and
unrestricted use of all Collateral and nothing in this Agreement shall preclude
Buyer from engaging in repurchase transactions with all or a portion of the
Collateral or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating all or a portion of the Collateral, so long as such pledge,
re-pledge, transfer, hypothecation or re-hypothecation is not in violation of
the Acknowledgment Agreement.

Section 9.10 Non-Confidentiality of Tax Treatment. (a) This Agreement and its
terms, provisions, supplements and amendments, and notices hereunder, are
proprietary to Buyer and Pledgor and shall be held by each party hereto, as
applicable in strict confidence and shall not be disclosed to any third party
without the written consent of Buyer or Pledgor, except for (i) disclosure to
Buyer’s, Pledgor’s direct and indirect Affiliates and Subsidiaries, attorneys or
accountants, but only to the extent such disclosure is necessary and such
parties agree to hold all information in strict confidence, or (ii) disclosure
required by law, rule, regulation or order of a court, other regulatory body or
in connection with enforcement of rights and remedies hereunder. Notwithstanding
the foregoing or anything to the contrary contained herein or in any other
Repurchase Documents, the parties hereto may disclose to any and all Persons,
without limitation of any kind, the federal, state and local tax treatment of
the Transaction, any fact relevant to understanding the federal, state and local
tax treatment of the Transaction, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Pledgor may not disclose the name of or identifying information with
respect to Buyer or any pricing terms or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transaction and is not
relevant to understanding the federal, state and local tax treatment of the
Transaction, without the prior written consent of Buyer.

(b) Notwithstanding anything in this Agreement to the contrary, Pledgor shall
comply with all applicable local, state and federal laws, including all privacy
and data protection law, rules and regulations that are applicable to the
Collateral and/or any applicable terms of this Agreement (the “Confidential
Information”). Pledgor understands that the Confidential Information may contain
“nonpublic personal information”, as that term is defined in Section 509(4) of
the Gramm-Leach-Bliley Act (the “Act”), and Pledgor agrees to maintain such
nonpublic personal information that it receives hereunder in accordance with the
Act and other applicable federal and state privacy laws. Pledgor shall implement
such physical and other security measures as shall be necessary to (a) ensure
the security and confidentiality of the “nonpublic personal information” of the
“customers” and “consumers” (as those terms are defined in the Act) of Buyer or
any Affiliate of Buyer which Pledgor holds, (b) protect against any threats or
hazards to the security and integrity of such nonpublic personal information,
and (c) protect against any unauthorized access to or use of such nonpublic
personal information. Pledgor represents and warrants that it has implemented
appropriate measures to meet the objectives of Section 501(b) of the Act and of
the applicable standards adopted pursuant thereto, as now or hereafter in
effect. Upon request, Pledgor will provide evidence reasonably satisfactory to
allow Buyer to confirm that the providing party has satisfied its obligations as
required under this section. Without limitation, this may include Buyer’s review
of audits, summaries of test results, and other equivalent evaluations of
Pledgor. Pledgor shall notify Buyer immediately following discovery of any
breach or compromise of the security,

 

-26-



--------------------------------------------------------------------------------

confidentiality, or integrity of nonpublic personal information of the customers
and consumers of Buyer or any Affiliate of Buyer provided directly to Pledgor by
Buyer or such Affiliate. Pledgor shall provide such notice to Buyer by personal
delivery, by facsimile with confirmation of receipt, or by overnight courier
with confirmation of receipt to the applicable requesting individual.

Section 9.11 Set-off. In addition to any rights and remedies of Buyer hereunder
and by law, Buyer shall have the right, without prior notice to Pledgor, any
such notice being expressly waived by Pledgor to the extent permitted by
applicable law to set-off and appropriate and apply against any Obligation from
Pledgor or any Affiliate thereof to Buyer or any of its Affiliates any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other obligation (including to return funds to Pledgor),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from Buyer or any Affiliate thereof to or for the credit or the
account of Pledgor or any Affiliate thereof. Buyer agrees promptly to notify
Pledgor after any such set off and application made by Buyer; provided that the
failure to give such notice shall not affect the validity of such set off and
application.

Section 9.12 Actions and Discretion of Buyer. Any provision providing for the
exercise of any action or discretion by Buyer shall be exercised by the
Indenture Trustee at the written direction of either 100% of the VFN Noteholders
or the Majority Noteholders of all Outstanding Notes (as such terms are defined
in the Indenture). In addition and notwithstanding any other provision in this
Agreement to the contrary, any approvals, consents, votes or other rights
exercisable by Buyer under this Agreement shall be exercised by the Indenture
Trustee on behalf of Noteholders (as defined in the Indenture).

Section 9.13 No Recourse. No recourse may be taken, directly or indirectly, with
respect to the obligations of the Issuer or the Indenture Trustee on the Notes
or under the Indenture or any certificate or other writing delivered in
connection therewith, against (i) the Indenture Trustee or Owner Trustee in
their individual capacities, (ii) any owner of a beneficial ownership interest
in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the 1934 Act of the Indenture Trustee or Owner Trustee in its individual
capacity, any holder of a beneficial ownership interest in the Issuer or the
Indenture Trustee or Owner Trustee or of any successor or assign of the
Indenture Trustee or Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed and except that any such partner, owner or
beneficiary shall be fully liable, to the extent provided by applicable law, for
any unpaid consideration for stock, unpaid capital contribution or failure to
pay any installment or call owing to such entity.

Section 9.14 Limitation of Liability of Owner Trustee. The Issuer is a Delaware
common law trust and not a separate legal entity under Delaware law. In
furtherance thereof, all parties hereto are put on notice and hereby acknowledge
and agree that (a) this Agreement is executed and delivered by Wilmington
Savings Fund Society, FSB (“Bank”), not individually or personally but solely as
Owner Trustee of the Issuer, in the exercise of the powers and authority
conferred and vested in it under the governing instrument of the Issuer,
(b) each of the representations, covenants, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, covenants, undertakings and agreements by

 

-27-



--------------------------------------------------------------------------------

Bank but is made and intended for the purpose of binding only the Issuer and its
assets (which are separate and distinct from the individual assets of Bank), (c)
nothing herein contained shall be construed as creating any liability on Bank,
individually or personally, to perform any agreement, undertaking or covenant,
either expressed or implied, contained herein of the Issuer Subsidiary, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) Bank has not
verified or made any investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement and such
representations and warranties are thus solely a means of allocating risk among
the parties and (e) under no circumstances shall Bank be personally liable for
the payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, undertaking, warranty or
covenant made or undertaken by Issuer under this Agreement or any other related
documents. All recourse of the parties shall be limited to the Trust Estate, if
any, of the Issuer.

Section 9.15 Third-Party Beneficiaries. The Indenture Trustee shall be an
express third party beneficiary of this Agreement.

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor and Buyer have caused this Subordination,
Acknowledgment and Pledge Agreement to be executed and delivered by their duly
authorized officers or trustees as of the date first above written.

 

PMT ISSUER TRUST – FMSR, as Buyer By: Wilmington Savings Fund Society, FSB, not
in its individual capacity but solely as Owner Trustee By:  

/s/ Jeffrey R. Everhart

Name:   Jeffrey R. Everhart Title:   Vice President

[Signature Page to Subordination, Acknowledgment and Pledge Agreement]



--------------------------------------------------------------------------------

PENNYMAC HOLDINGS, LLC, as Pledgor By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Managing Director, Treasurer

[Signature Page to Subordination, Acknowledgment and Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

RESPONSIBLE OFFICERS – PLEDGOR

PLEDGOR AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Pledgor under this Agreement:

Responsible Officers for execution of Repurchase Documents and amendments

 

Name

  

Title

  

Signature

Pamela Marsh    Managing Director, Treasurer   

 

Responsible Officers for execution of day-to-day operational functions

 

Name

  

Title

  

Signature

Pamela Marsh    Managing Director, Treasurer   

 

Maurice Watkins   

Managing Director,

Capital Markets

  

 

Thomas Rettinger   

Managing Director,

Portfolio Risk Management

  

 

Richard Hetzel    Authorized Representative   

 

Adeshola Makinde    Authorized Representative   

 

 

Schedule 1-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF POWER OF ATTORNEY

Reference is made to the Subordination, Acknowledgment and Pledge Agreement,
dated as of [        ], 2017 (as amended from time to time, the “Agreement”),
between PENNYMAC HOLDINGS, LLC (“Pledgor”) and PMT ISSUER TRUST – FMSR
(“Buyer”).

KNOW ALL MEN BY THESE PRESENTS, Pledgor hereby irrevocably constitutes and
appoints Buyer and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Pledgor and in the name of Pledgor
or in its own name, from time to time in Buyer’s discretion, in accordance with
the terms of the Agreement, for the purpose of carrying out the terms of the
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of the Agreement, and, without limiting the generality of the
foregoing, Pledgor hereby gives Buyer the power and right, on behalf of Pledgor,
without assent by, but with notice to, Pledgor, if permitted under the terms of
the Agreement, to do the following:

(i) in the name of Pledgor or its own name, or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to (i) all Sold MSR
Excess Spread arising under or related to the Servicing Contract; (ii) all
rights to payment of amounts due under the Excess Spread Participation Agreement
on account of, or related to, the Sold MSR Excess Spread; (iii) all Assets
arising under or relating to the Excess Spread Participation Agreement and all
rights thereunder; (iv) all rights to reimbursement of Assets and/or amounts due
in respect thereof under the related Servicing Contract; (v) the Dedicated
Account; (vi) all records, instruments or other documentation evidencing any of
the foregoing; (vii) all “general intangibles”, “accounts”, “chattel paper”,
“securities accounts”, “investment property”, “deposit accounts” and “money” as
defined in the Uniform Commercial Code relating to or constituting any and all
of the foregoing (including all of Pledgor’s rights, title and interest in and
under the Sold MSR Excess Spread and Servicing Contract); and (viii) any and all
replacements, substitutions, distributions on or proceeds of any and all of the
foregoing (any and all property listed in clauses (i) through (viii),
collectively, the “Collateral”) and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Buyer for the purpose of collecting any and all such moneys due
with respect to any Collateral whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral;

(iii) to the extent permitted under the Excess Spread Participation Agreement,
and under the Servicing Contract and Acknowledgement Agreement to request that
MSRs in respect of Mortgage Loans owned by any other investor or guarantor be
transferred to Buyer or to another servicer approved by Fannie Mae or such other
investor or guarantor (as the case may be) and perform (without assuming or
being deemed to have assumed any of the obligations of Servicer thereunder) all
aspects of the Servicing Contract for which the Sold MSR Excess Spread is
Collateral;

 

Exhibit A-1



--------------------------------------------------------------------------------

(iv) to request distribution to Buyer of sale proceeds or any applicable
contract termination fees arising from the sale or termination of such MSRs to
the extent of the Sold MSR Excess Spread and remaining after satisfaction of
Servicer’s relevant obligations to Fannie Mae or such other investor (as the
case may be), including costs and expenses related to any such sale or transfer
of such MSRs and other amounts due for unmet obligations of Servicer to Fannie
Mae or such other investor (as the case may be) under applicable Fannie Mae
Lender Contracts or such other investor’s or guarantor’s contract;

(v) to deal with third parties, including investors, guarantors and any and all
subservicers and master servicers in respect of any of the Collateral in the
same manner and with the same effect as if done by Pledgor;

(vi) (A) to direct any party liable for any payment under any Collateral to make
payment of any and all moneys due or to become due thereunder directly to Buyer
or as Buyer shall direct; (B) to ask or demand for, collect, receive payment of
and receipt for, any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Collateral; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against Pledgor with respect to any Collateral; (F) to
settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Buyer were the absolute owner
thereof for all purposes, and to do, at Buyer’s option and Pledgor’s expense, at
any time, and from time to time, all acts and things which Buyer deems necessary
to protect, preserve or realize upon the Collateral and Buyer’s Liens thereon
and to effect the intent of the Agreement, all as fully and effectively as
Pledgor might do.

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as all Obligations have been paid in full and the
Agreement is terminated.

Pledgor also authorizes Buyer, at any time and from time to time, to execute, in
connection with any sale provided for in the Agreement, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

The powers conferred on Buyer are solely to protect Buyer’s interests in the
Collateral and shall not impose any duty upon Buyer to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither Buyer nor any of its
officers, directors, or employees shall be responsible to Pledgor for any act or
failure to act hereunder, except for Buyer’s own gross negligence or willful
misconduct.

 

Exhibit A-2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein or in any of the other Program
Agreements, any appointment set forth in this power of attorney, as well as
Buyer’s exercise (or purported exercise) of any right, power or authority given
by Pledgor hereunder, shall be subject to the Fannie Mae Lender Contract and the
Acknowledgment Agreement.

Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, PLEDGOR HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has caused this Power of Attorney to be executed and
Pledgor’s seal to be affixed this          day of                    , 20    .

 

PENNYMAC HOLDINGS, LLC By:  

 

  Name:   Title:

 

Exhibit A-4



--------------------------------------------------------------------------------

STATE OF    )       )    ss.: COUNTY OF    )   

On the                     day of                , 20     before me, a Notary
Public in and for said State, personally appeared
                                                 , known to me to be
                                                  of Pledgor, the institution
that executed the within instrument and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

                    Notary Public

                    My Commission expires ________________________

 

Exhibit A-5